DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 8/12/2022 have been entered.  Claims 1-4, 6-11, and 13-20 are pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8-10, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotlarski et al. (US Publication No. 2021/0170603).
Kotlarski teaches:
Re claim 1.  A method for calibrating a position of a machine (articulated robot 1, Figure 4) relative to a stationary marker (optical marker 35, Figure 4), said method comprising: 
obtaining images that include the machine and the marker (000-030 and 150, Figure 3; and paragraphs [0146-0147 and 0151]: capturing the articulated robot 1 and the surroundings thereof, including the optical marker 35, by image capturing element 42.); 
identifying a location of a visible part of the machine in the images (050-070, Figure 3; and paragraph [0148-0149]: the articulated robot is identified in the captured image data.); 
calculating a location of a stationary part of the machine using the location of the visible part (110-130, Figure 3; and paragraph [0104 and 0149-0150]: “The articulated robot 1 and the surroundings thereof are indicated 070, in three dimensions, on the basis of the captured image data together with the depth information.” “The virtual representation of the articulated robot 1′ is oriented 130 on the basis of the poses of the links 11 or the actuated joints 12 and the end effector 14 of the articulated robot 1 such that the real-world articulated robot 1 and its virtual representation match. In the process, for example, the angular positions of the joints 12 of the real-world articulated robot 1 are taken into account; they are captured by sensor and thus made available.” Orienting the virtual representation of the articulated robot 1’ involves orienting all portions of the virtual representation, including the stationary base.); 
identifying a location of the stationary marker in the images (150, Figure 3; and paragraph [0151]: locating the optical marker 35 when captured by the image capturing element 42); 
establishing a relationship between the stationary marker and the stationary part of the machine (170, Figure 3; and paragraphs [0104 and 0152]: “The virtual representation of the articulated robot is referenced 170 to the real-world articulated robot 1 on the basis of the captured optical marker 35.”); and 
using the relationship between the stationary marker and the stationary part of the machine to display points on the machine to show a simulated operation of the machine (paragraphs [0152-0156]).

Re claim 3.  Wherein calculating a location of the stationary part of the machine includes calculating a location of the stationary part of the machine using known kinematics of the machine and a position of the machine (110-130, Figure 3; and paragraph [0104 and 0150]: “The virtual representation of the articulated robot 1′ is oriented 130 on the basis of the poses of the links 11 or the actuated joints 12 and the end effector 14 of the articulated robot 1 such that the real-world articulated robot 1 and its virtual representation match. In the process, for example, the angular positions of the joints 12 of the real-world articulated robot 1 are taken into account; they are captured by sensor and thus made available.”).

Re claim 4.  Wherein an augmented reality algorithm is used to perform the method (paragraph [0153] and Figure 3).

Re claim 6.  Wherein the machine is a robot (articulated robot 1, Figure 4).

Re claim 8.  Wherein the visible part is an intermediate link of the robot and the stationary part is a base portion of the robot, where the intermediate link is coupled to the base portion (links 11 and base 10, Figure 4).

Re claim 9.  Wherein obtaining images includes using a camera (paragraph [0143]: “image capturing element 42 in the form of a stereoscopic area scan camera.”.

Re claim 10.  Wherein the camera is part of a tablet, smartphone or augmented reality (AR) glasses (Figures 1 and 2; and paragraph [0143]).

Re claim 16.  A system for calibrating a position of a machine (articulated robot 1, Figure 4) relative to a stationary marker (optical marker 35, Figure 4), said system comprising: 
means for obtaining images that include the machine and the marker (000-030 and 150, Figure 3; and paragraphs [0146-0147 and 0151]: capturing the articulated robot 1 and the surroundings thereof, including the optical marker 35, by image capturing element 42.); 
means for identifying a location of a visible part of the machine in the images (050-070, Figure 3; and paragraph [0148-0149]: the articulated robot is identified in the captured image data.); 
means for calculating a location of a stationary part of the machine using the location of the visible part (110-130, Figure 3; and paragraph [0104 and 0150]: “The virtual representation of the articulated robot 1′ is oriented 130 on the basis of the poses of the links 11 or the actuated joints 12 and the end effector 14 of the articulated robot 1 such that the real-world articulated robot 1 and its virtual representation match. In the process, for example, the angular positions of the joints 12 of the real-world articulated robot 1 are taken into account; they are captured by sensor and thus made available.” Orienting the virtual representation of the articulated robot 1’ involves orienting all portions of the virtual representation, including the stationary base.); 
means for identifying a location of the stationary marker in the images (150, Figure 3; and paragraph [0151]: locating the optical marker 35 when captured by the image capturing element 42); 
means for establishing a relationship between the stationary marker and the stationary part of the machine (170, Figure 3; and paragraphs [0104 and 0152]: “The virtual representation of the articulated robot is referenced 170 to the real-world articulated robot 1 on the basis of the captured optical marker 35.”); and 
means for using the relationship between the stationary marker and the stationary part of the machine to display points on the machine to show a simulated operation of the machine (paragraphs [0152-0156]).

Re claim 18.  Wherein the means for calculating a location of the stationary part of the machine calculates a location of the stationary part of the machine using known kinematics of the machine and a position of the machine (110-130, Figure 3; and paragraph [0104 and 0150]: “The virtual representation of the articulated robot 1′ is oriented 130 on the basis of the poses of the links 11 or the actuated joints 12 and the end effector 14 of the articulated robot 1 such that the real-world articulated robot 1 and its virtual representation match. In the process, for example, the angular positions of the joints 12 of the real-world articulated robot 1 are taken into account; they are captured by sensor and thus made available.”).

Re claim 19.  Wherein the machine is a robot, the visible part is an intermediate link of the robot and the stationary part is a base portion of the robot, where the intermediate link is coupled to the base portion (links 11 and base 10, Figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kotlarski et al. (US Publication No. 2021/0170603) in view of Zhang et al. (US Publication No. 2018/0275632).
The teachings of Kotlarski have been discussed above.  Kotlarski fails to specifically teach: (re claim 2) wherein identifying a location of the visible part of the machine includes using a 3D model of the visible part.
Kotlarski teaches, at paragraph [0148], identifying the articulated robot 1 in the captured image data by means of known image processing and pattern detection methods.  
Zhang teaches, at paragraphs [0026-0028], such known pattern recognition methods for detecting robots in images may use a 3D CAD model of the robot or portion thereof to orient the captured robot’s image in the robot’s frame of reference to assist in identifying potential movements that are free of obstruction.   
In view of Zhang’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Kotlarski, (re claim 2) wherein identifying a location of the visible part of the machine includes using a 3D model of the visible part; since Kotlarski teaches identifying the articulated robot 1 in the captured image data by means of known image processing and pattern detection methods; and Zhang teaches such known pattern recognition methods for detecting robots in images may use a 3D CAD model of the robot or portion thereof to orient the captured robot’s image in the robot’s frame of reference.  Such a known pattern recognition method using 3D CAD models of the detected robot will produce the predictable result of correctly identifying and orienting the robot or portion thereof captured by the camera.  

Kotlarski teaches:
Re claim 11.  A method for calibrating a position of a robot (articulated robot 1, Figure 4) relative to an augmented reality (AR) marker (optical marker 35, Figure 4) using an AR algorithm (paragraph [0153]), said method comprising: 
obtaining images using a camera that include the robot and the AR marker (000-030 and 150, Figure 3; and paragraphs [0146-0147 and 0151]: capturing the articulated robot 1 and the surroundings thereof, including the optical marker 35, by image capturing element 42.); 
locating the visible part of the machine in the images (050-070, Figure 3; and paragraph [0148-0149]: the articulated robot is identified in the captured image data.); 
calculating a location of a stationary part of the machine using the location of the visible part and known kinematics of the robot (110-130, Figure 3; and paragraph [0104 and 0150]: “The virtual representation of the articulated robot 1′ is oriented 130 on the basis of the poses of the links 11 or the actuated joints 12 and the end effector 14 of the articulated robot 1 such that the real-world articulated robot 1 and its virtual representation match. In the process, for example, the angular positions of the joints 12 of the real-world articulated robot 1 are taken into account; they are captured by sensor and thus made available.” Orienting the virtual representation of the articulated robot 1’ involves orienting all portions of the virtual representation, including the stationary base.); 
locating the stationary marker in the images (150, Figure 3; and paragraph [0151]: locating the optical marker 35 when captured by the image capturing element 42); 
establishing a relationship between the stationary marker and the stationary part of the robot (170, Figure 3; and paragraphs [0104 and 0152]: “The virtual representation of the articulated robot is referenced 170 to the real-world articulated robot 1 on the basis of the captured optical marker 35.”); and 
using the relationship between the stationary marker and the stationary part of the robot to display points on the robot to show a simulated operation of the robot (paragraphs [0152-0156]).

Kotlarski fails to specifically teach: (re claim 11) 3D modeling a visible part of the robot; and locating the visible part of the machine in the images using the model; and (re claim 17) wherein the means for identifying a location of a visible part uses a 3D model of the visible part.
Kotlarski teaches, at paragraph [0148], identifying the articulated robot 1 in the captured image data by means of known image processing and pattern detection methods.  
Zhang teaches, at paragraphs [0026-0028], such known pattern recognition methods for detecting robots in images may use a 3D CAD model of the robot or portion thereof to orient the captured robot’s image in the robot’s frame of reference to assist in identifying potential movements that are free of obstruction.   
In view of Zhang’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Kotlarski, (re claim 11) 3D modeling a visible part of the robot; and locating the visible part of the machine in the images using the model; and (re claim 17) wherein the means for identifying a location of a visible part uses a 3D model of the visible part; since Kotlarski teaches identifying the articulated robot 1 in the captured image data by means of known image processing and pattern detection methods; and Zhang teaches such known pattern recognition methods for detecting robots in images may use a 3D CAD model of the robot or portion thereof to orient the captured robot’s image in the robot’s frame of reference.  Such a known pattern recognition method using 3D CAD models of the detected robot will produce the predictable result of correctly identifying and orienting the robot or portion thereof captured by the camera.  

Kotlarski further teaches:
Re claim 14.  Wherein the visible part is an intermediate link of the robot and the stationary part is a base portion of the robot, where the intermediate link is coupled to the base portion (links 11 and base 10, Figure 4).

Re claim 15.  Wherein the camera is part of a tablet, smartphone or augmented reality (AR) glasses (Figures 1 and 2; and paragraph [0143]).



Allowable Subject Matter
Claims 7, 13, and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see page 6, filed 8/12/2022, with respect to the objections to claims 11 and 15, and the 35 U.S.C. § 101 rejection of claims 1-4, 6-11, and 13-20 have been fully considered and are persuasive.  The objections to claims 11 and 15, and the 35 U.S.C. § 101 rejection of claims 1-4, 6-11, and 13-20 have been withdrawn. 

Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
Applicant remarks, at page 7:
Applicant can find no discussion in Kotlarski et al. where it specifically states that the location of the base 10 is determined relative to the marker 35.

The claim language this is referring to is:
establishing a relationship between the stationary marker and the stationary part of the machine.

Kotlarski paragraph [0104] states “A marker or the like can also be used as a reference indication, the distance and orientation of which relative to the real-world mechanism are known.”  The marker of Kotlarski corresponds to the claimed stationary marker; and the mechanism of Kotlarski corresponds to the claimed machine.  For Kotlarski to know the distance and orientation of the marker relative to the mechanism, such relationship must be established.   


Applicant remarks, at pages 7-8:
Applicant respectfully submits that there is no teaching or suggestion in Kotlarski et al. that the location of the links 11 or the joints 12 are determined from images of the robot 1, then the location of the base 10 is determined from the location of the links 11 or the joints 12 and then the relationship between the base 10 and the marker 35 is determined based on the locations of the base 10 and the marker 35.

The claim language this is referring to is:
identifying a location of a visible part of the machine in the images; 
calculating a location of a stationary part of the machine using the location of the visible part; 
identifying a location of the stationary marker in the images; and 
establishing a relationship between the stationary marker and the stationary part of the machine.

Kotlarski teaches, with particular reference to paragraph [0149], indicating the articulated robot in three dimensions based on captured image data of the robot.  This reads on the first two claimed limitations immediately above.  Kotlarski teaches, at paragraph [0151], the captured image data also captures a reference indication 35 corresponding to the claimed stationary marker.  Paragraphs [0104 and 
152] teach this reference indication 35 is used to reference a virtual representation of the articulated robot to the real-world articulated robot.  Paragraphs [0104 and 0151-0152] read on the second two claimed limitations immediately above.  
Additionally, paragraph [0150] of Kotlarski teaches a kinematic model is used with sensed angular positions of the joints of the robot to match the virtual representation of the robot to its real-world counterpart, thus constraining the position of the stationary base of the robot with respect to the further links of the robot.  It is noted that the claimed method steps do not claim a particular order of performing the method steps as suggested by Applicant’s remarks.  It is additionally noted that the claims do not exclude the stationary part of the machine from being a visible part of the machine in the images.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664